DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7 in the reply filed on 02/01/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0023795 (Hirashima) in view of US 2013/0020863 (Sugiyama).

Regarding claim 1, Hirashima teaches a vehicle (Fig. 1-3 shows vehicle power system 1), comprising: 

 a second buck converter that performs a buck operation so that a second target voltage is generated, and outputs a stepped-down electric power to the power line (Fig. 1-3 shows second DC-DC converter 52 that performs a buck operation by stepping down voltage to generate a second target voltage which is outputted to a power line as shown below in labeled diagram) [0042-0043]; 
an auxiliary battery (Fig. 1 and Fig. 3 shows sub-battery 15) that is charged with an electric power transmitted through the power line (Fig. 1 and Fig. 3 shows the DC/DC converters 51 and 52 which steps down the power from the main battery 2 to charge the sub-battery 15 through the power line) [0040-0043];

    PNG
    media_image1.png
    463
    679
    media_image1.png
    Greyscale


 a cooling system (cooling scheme to cool first DC-DC converter 51) [0064]; and 
equipment that is cooled by the cooling system (liquid cooling scheme is used to cool first DC-DC converter 51 which is part of power control unit 101 ie. equipment) [0064], 
wherein the first buck converter is disposed inside the equipment (Fig. 3 shows first DC-DC converter 51 is disposed inside the power control unit 101 chassis ie. equipment) [0047], 
the second buck converter is disposed outside the equipment (Fig. 3 shows second DC-DC converter 52 disposed outside the power control unit 101 ie. equipment and is integrally disposed with the battery pack 102; further shown in Fig. 2), and
 controlling to set the first target voltage higher than the second target voltage when the the equipment to controlled to operate (control is performed to prevent second DC-DC converter 52 from operating during normal operation when first DC-DC converter 51 is activated thereby indicating that first target voltage is set higher than the second target voltage) [0046, 0064].
	However, Hirashima does not explicitly teach a controller. 
	However, Sugiyama teaches a controller (Fig. 7 shows charging ECU 220 and HV-ECU 300 are controllers that controls the output power of DC/DC converter 202 via control signal PWE and HV-ECU 300 controls the output power of DC/DC converter 170) [0046, 0055, 0103-0104]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a controller as taught by Sugiyama to control the first and 


Regarding claim 2, Hirashima teaches further comprising a traction motor (Fig. 1-3 shows AC rotating electrical machine 131 ie. traction motor) wherein the equipment is a power converter that drives the traction motor (Fig. 3 shows power control unit 101 ie. equipment comprising a power converter 3 ie. an inverter that drives the AC rotating electrical machine 131 ie. traction motor) [0034-0035, 0061].

Regarding claim 3, Hirashima teaches further comprising a power storage device (Fig. 1-3 shows battery 2 which is a power storage device);
wherein the equipment is a charger that charges the power storage device (power control unit 101 ie. equipment comprises of first DC-DC converter 51 which charges the battery 2 ie. power storage device) [0039]. 
However, Hirashima does not teach charges the power storage device with an electric power supplied from outside the vehicle.
However, Sugiyama teaches charges the power storage device with an electric power supplied from outside the vehicle (Fig. 7 equipment is a charger 200A comprising DC/DC converter 202 that charges the electrical storage device ie. power storage device with an electric power supplied from output the vehicle from source 260) [0096, 0103-0105].


Regarding claim 7, Hirashima teaches a method of control of a vehicle, the vehicle (Fig. 1-3 shows vehicle power system 1) including:
 a first buck converter that performs a buck operation so that a first target voltage is generated, and outputs a stepped-down electric power to a power line (Fig. 1-3 shows first DC-DC converter 51 that performs a buck operation by stepping down voltage to generate a first target voltage which is outputted to a power line as shown below in labeled diagram) [0040, 0043];
 a second buck converter that performs a buck operation so that a second target voltage is generated, and outputs a stepped-down electric power to the power line (Fig. 1-3 shows second DC-DC converter 52 that performs a buck operation by stepping down voltage to generate a second target voltage which is outputted to a power line as shown below in labeled diagram) [0042-0043]; 
an auxiliary battery (Fig. 1 and Fig. 3 shows sub-battery 15) that is charged with an electric power transmitted through the power line (Fig. 1 and Fig. 3 shows the DC/DC converters 51 and 52 which steps down the power from the main battery 2 to charge the sub-battery 15 through the power line) [0040-0043];

    PNG
    media_image1.png
    463
    679
    media_image1.png
    Greyscale

 a cooling system (cooling scheme to cool first DC-DC converter 51) [0064]; and
 equipment that is cooled by the cooling system (liquid cooling scheme is used to cool first DC-DC converter 51 which is part of power control unit 101 ie. equipment as shown in Fig. 3 labeled above) [0064], 
wherein the first buck converter is disposed inside the equipment (Fig. 3 shows first DC-DC converter 51 is disposed inside the power control unit 101 chassis ie. equipment) [0047], and the second buck converter is disposed outside the equipment (Fig. 3 shows second DC-DC converter 52 disposed outside the power control unit 101 ie. equipment and is integrally disposed with the battery pack 102; further shown in Fig. 2), the method, comprising: 
setting the first target voltage higher than the second target voltage when the equipment is caused to operate (control is performed to prevent second DC-DC converter 52 from operating during normal operation when first DC-DC converter 51 is activated thereby indicating that first target voltage is set higher than the second target voltage) [0046, 0064].

	However, Sugiyama teaches determining whether to cause the equipment to operate (HV-ECU 300 determines whether to cause the PCU 120 ie. equipment to operate by sending control signals PWC and PWI to the different components of the PCU 120 and sends signal SE1 to close the relay 115 based on the information regarding the SOC of the battery 110) [0035, 0037-0038, 0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a controller as taught by Sugiyama to determine whether to cause the equipment comprising the converters which supplies power to the motor to operate based on the signal sent by the controller in order to ensure efficient usage of the power supply in order to operate the motor of the vehicle. 

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836